Title: From Thomas Jefferson to George Jefferson, 6 December 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington Dec. 6. 08.
                  
                  Some time in the first half of September I do not know exactly when, mr Eppes purchased a horse for me of mr Thweat his brother in law, for 250. D. payable in 90. days at your Counting house. I now inclose you that sum to take up the draught which will probably be presented shortly. I salute you with affection.
                  
                     Th: Jefferson
                     
                  
               